EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nash Zogaib on 5/4/2022.
This application has been amended as follows:
Claim 5 has been replaced with
-- The device of claim 1, wherein the service set element comprises a BSSID list element or a short SSID list element.--

Claim 13 has been replaced with
-- The non-transitory computer-readable medium of claim 9, wherein the service set element comprises a BSSID list element or a short SSID list element.--

Claim 19 has been replaced with
-- The method of claim 15, wherein the service set element comprises a BSSID list element or a short SSID list element.--

REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 4/27/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 4/21/2022, with respect to the objection of claims 1, 8, 10 and 16 have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 7-8, filed 4/21/2022, with respect to the rejection of claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Gan et al. US 20200336969 (cited in Final Rejection dated 12/23/2021), teaches a neighbor report element which carries an SSID of an ESS which carries an SSID list (see para. 0099).
A close reference, Kim et al. US 20210329547, teaches co-located APs where AP included in one ESS may have the same SSID (see para 0064 and 0262).
A close reference, Kim et al. US 20210204204, teaches co-located APs with same SSID (see para 0181).
A close reference, Cherian et al. US 20200112910, teaches co-located APs with SSID associated with ESS (see para. 0008, 0083).
A close reference, Cherian et al. US 20150282056, teaches an SSID field which ranges from 0 to 32 octets (see para 0053).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-8, the cited prior art either alone or in combination fails to teach the combined features of:

decode the probe request to identify a service set element comprising a short service set identifier (SSID) element having a size of 4 bytes;
extract the service set element from the decoded probe request;
compare the service set element to a list of service set fields that is based on a number of the plurality of co-located APs in the enterprise ESS;
determine that the service set element matches at least one of the service set fields in the list of service set fields;
generate a probe response that comprises a reduced neighbor report (RNR) that describes the at least one of the plurality of co-located APs operating at 6 GHz.

As per claim(s) 9-14, the cited prior art either alone or in combination fails to teach the combined features of:

decoding the probe request to identify a service set element comprising a short service set identifier (SSID) element having a size of 4 bytes;
extracting the service set element from the decoded probe request;
comparing the service set element to a list of service set fields that is based on a number of the plurality of co-located APs in the enterprise ESS;
determining that the service set matches at least one of the service set fields in the list of service set fields;
generating a probe response that comprises a reduced neighbor report (RNR) that describes the at least one of the plurality of co-located APs operating at 6 GHz

As per claim(s) 15-20, the cited prior art either alone or in combination fails to teach the combined features of:

decoding the probe request to identify a service set element comprising a short service set identifier (SSID) element having a size of 4 bytes;
extracting the service set element from the decoded probe request;
comparing the service set element to a list of service set fields that is based on a number of the plurality of co-located APs in the enterprise ESS;
determining that the service set matches at least one of the service set fields in the list of service set fields;
generating a probe response that comprises a reduced neighbor report (RNR) that describes the at least one of the plurality of co-located APs operating at 6 GHz.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464